COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  THE CITY OF ELPASO,                             §
                                                                No. 08-19-00056-CV
                    Appellant,                    §
                                                                  Appeal from the
  v.                                              §
                                                              County Court at Law #3
  ALBERT LOPEZ and LEXBY LOPEZ,                   §
                                                              of El Paso County, Texas
                    Appellees.                    §
                                                               (TC# 2017DCV0065)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and it’s sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 16TH DAY OF DECEMBER, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.